Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 14, 2015

                                      No. 04-15-00320-CV

 Jonathan SHURBERG as Personal Representative of the Estate of Rebecca Lord, Individually
           and Derivatively on Behalf of La Salle Industries, a Limited Partnership,
                                         Appellants

                                                 v.

LA SALLE INDUSTRIES LIMITED, Roy G. Martin Jr. Property Management, Inc., Roy Martin,
Elizabeth Martin, Jennifer Lord, Brenda Lord, Kent Lord, Janie Martin, Mark Martin, Thomas L.
                                    Martin, and Jill Martin,
                                          Appellees

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 14-08-00154-CVL
                         Honorable Donna S. Rayes, Judge Presiding


                                         ORDER

       The reporter’s record in this appeal was due on May 29, 2015, but was not filed. On June
8, 2015, this court notified court reporter Richey Gentry by letter that he is the court reporter
responsible for timely filing the reporter’s record, and the record had not been filed. Our notice
required Mr. Gentry to file the record no later than July 8, 2015, unless appellant had failed to
pay or make arrangements to pay the fee for preparing the record and is not entitled to the record
without paying the fee, in which case Mr. Gentry was required to file a notice so advising the
court no later than June 18, 2015. We received no response to our letter.

        We therefore ORDER Mr. Richey Gentry to file the record in this court on or before
August 13, 2015. Mr. Gentry is advised that if the record is not received by this date, we may
order him to appear and show cause why he should not be held in contempt.

        We further order the clerk of this court to serve this order on Mr. Richey Gentry and all
counsel. Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” TEX .R. APP. P. 35.3(c), we also order the clerk of this court to
serve a copy of this order on the trial court.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court